Exhibit 10.35
 

 
FOURTH AMENDMENT OF REVOLVING LINE OF CREDIT AGREEMENT




This Fourth Amendment of Revolving Line of Credit Agreement is made and entered
into as of November 14, 2008, by and among each of the persons who have executed
this Agreement as a Lender (each a “Lender,” and collectively “Lenders”), and
BioTime, Inc., a California corporation (“Borrower”), and amends that certain
Third Amended and Restated Credit Agreement dated March 31, 2008.  The Third
Amended and Restated Credit Agreement, dated March 31, 2008, as amended by this
Fourth Amendment of Revolving Credit Agreement is referred to as the “Credit
Agreement”.


The Credit Agreement is amended as follows:


1.           Definitions: 


(a)           “Fourth Amendment” means this Fourth Amendment of Revolving Line
of Credit Agreement.


(b)           “Credit Facility” means the right of Borrower to borrow up to
$3,500,000 from Lenders under the terms and conditions of this Credit Agreement
and the Note.


(c)           “Maturity Date” means (i) April 15, 2009 with respect to any Note
issued for an additional Loan commitment under this Fourth Amendment, (ii) April
15, 2009 with respect to any Note issued under the Third Amended and Restated
Credit Agreement or an earlier amendment of the Credit Agreement, if the Lender
has signed an Amendment of Revolving Credit Note extending the Maturity Date, or
(iii) November 15, 2008 with respect to any Note issued under the Third Amended
and Restated Credit Agreement or an earlier amendment of the Credit Agreement as
to which clause (ii) does not apply.


(d)           “Note” means (a) each promissory note evidencing a portion of the
Loan previously advanced by certain Lenders, and (b) each Revolving Credit Note
in the form attached as EXHIBIT A-1 evidencing the new Loan amounts to be
advanced by certain Lenders.


(e)           “Security Agreement” means that certain Third Amended and Restated
Security Agreement, dated March 31, 2008, as amended by a Fourth Amendment of
Security Agreement among Borrower and Lenders pursuant to which Borrower is
granting Lenders a first priority perfected security interest in certain
specified collateral to secure Borrower’s obligations under this Agreement and
the Note.


2.           Maximum Loan Amount.  The Maximum Loan Amount shall be Three
Million Five Hundred Thousand Dollars ($3,500,000).


3.           Draw Period.  The Draw Period shall end on April 15, 2009.

 
 

--------------------------------------------------------------------------------

 

4.           Extension of Maturity Date.  Any Lender holding a Note due November
15, 2008 may extend the Maturity Date of that Note to April 15, 2009 by
executing and delivering to Borrower an Amendment of Revolving Credit Note in
the form of Exhibit B.


5.           Earmarked Funds; Mandatory Prepayment.  The definition of Earmarked
Funds and all references to Earmarked Funds, including the mandatory prepayment
of principal pursuant to Section 3.2.1 of the Credit Agreement, shall not apply.


6.           Shares.  Borrower shall issue and deliver to certain Lenders a
number of Shares having an aggregate market value equal to six percent (6%) of
the Lender’s Loan commitment having an April 15, 2009 Maturity Date (including
any new or additional Loan commitment, and the principal amount of any Loan as
to which the Lender extended the Maturity Date by executing an Amendment of
Revolving Credit Note).  Shares will be issued only to those Lenders who (a)
agree to make all or a portion of the additional $1,000,000 of the Credit
Facility available under this Fourth Amendment, or (b) agree to extend the
Maturity Date of their Note to April 15, 2009 by executing an Amendment of
Revolving Credit Note.  No fractional Shares shall be issued.  For the purpose
of determining the number of Shares to be issued to a Lender entitled to receive
Shares, the market value shall be deemed to be the closing price of the Shares
on the OTCBB on the last day on which a closing price of the Shares was reported
prior to the date on which the Lender executed and delivered this Fourth
Amendment.


7.           Disclosure Documents.  Borrower has delivered to Lenders following
reports filed by Borrower under Securities Exchange Act of 1934, as amended (the
“Exchange Act”):  (a) a copy of Borrower’s annual report on Form 10-KSB for the
fiscal year ended December 31, 2007, and quarterly report on Form 10-Q for the
fiscal quarter and six months ended June 30, 2008, and all Current Reports on
Form 8-K filed by Borrower since August 15, 2008 (the “Current Disclosure
Documents”).  The financial statements contained in the Current Disclosure
Documents were prepared in accordance with generally accepted accounting
principles, consistently applied, and accurately reflect the financial condition
and results of operations of Borrower at and as of the dates reported.  All
financial information and other information contained in the Current Disclosure
Documents was true and correct in all material respects when such reports were
filed under the Exchange Act.


8.           Exchange of Debt For Equity.  Notes that had a November 15, 2008
Maturity Date may be exchanged, in whole or in part, including both unpaid
principal and accrued interest, for (a) BioTime Exchange Shares at a price of
$1.00 per share until November 15, 2008, or (b) BioTime Exchange Shares at a
price of $1.25 per share after November 15, 2008 and until April 15, 2009 if the
Lender has executed an Amendment of Revolving Credit Note, or (c) ESI Exchange
Shares at a price of $2.00 per share until November 15, 2008, or (d) ESI
Exchange Shares at a price of $2.25 per share after November 15, 2008 and until
April 15, 2009 if the Lender has executed an Amendment of Revolving Credit
Note.  Notes having a Maturity Date of April 15, 2009 that were issued for a new
Loan commitment under this Fourth Amendment, may be exchanged, in whole or in
part, including both unpaid principal and accrued interest, for (x) BioTime
Exchange Shares at a price of $1.50 per share until April 15, 2009, or (y) ESI
Exchange

 
2

--------------------------------------------------------------------------------

 

Shares at a price of $2.50 per share until April 15, 2009.  All other provisions
of Section 17 of the Credit Agreement shall apply.


9.           Other Provisions of Credit Agreement Apply.  Except as modified or
amended by this Fourth Amendment, all provisions of the Third Amended and
Restated Revolving Line of Credit Agreement shall remain in full force and
effect.  Any Lender who has not previously executed the Third Amended and
Restated Revolving Line of Credit Agreement shall, by executing this Fourth
Amendment, (a) acknowledge receipt of the Third Amended and Restated Revolving
Line of Credit Agreement, (b) agree to be bound by all terms and conditions of
the Third Amended and Restated Revolving Line of Credit Agreement, as amended by
this Fourth Amendment, and (c) shall be deemed to have made the representations
and warranties set forth in Section 20 of the Third Amended and Restated
Revolving Line of Credit Agreement, except that references to the Disclosure
Documents shall instead mean the Current Disclosure Documents.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




BORROWER:


BIOTIME, INC.




By  /s/ Michael D. West                                                        
         


Title  CEO                                                           
                            

By  /s/ Judith
Segall                                                                        

Title Vice President & Secretary                                   
             


 
3

--------------------------------------------------------------------------------

 

LENDERS:




/s/ Alfred D.
Kingsley                                                                        
Alfred D.  Kingsley




GREENWAY PARTNERS, L.P.
By:         Greenhouse Partners, L.P.,
General Partner




By   /s/ Alfred D.
Kingsley                                                                
Alfred D. Kingsley, General Partner


 
Broadwood Partners, L.P.


By:                      Broadwood Capital, Inc.,
General Partner of Broadwood Partners, L.P.




               By:  /s/ Neal C.
Bradsher                                                  
Neal C. Bradsher, President



Goren Brothers, LP




By:   /s/ Alex
Goren                                                                        


Title:  General Partner



 
/s/ Joseph
Nemeth                                                                          
Joseph Nemeth




 
/s/ Justin
Bayern                                                                            
Justin Bayern



 
5

--------------------------------------------------------------------------------

 



SCHEDULE I


Loan Commitment—April 15, 2009 Maturity Date



 
Name and Address Of Lender
 
Amount of Loan Commitment
       
Alfred D. Kingsley
   
$250,000
150 East 57 th Street, Suite 24E
     
New York, NY 10022
     
FAX:  (212) 207-3901
             
Greenway Partners, LP
   
$300,000
c/o Alfred D. Kingsley
     
150 East 57 th Street, Suite 24E
     
New York, NY 10022
     
FAX:  (212) 207-3901
             
Broadwood Partners, L.P.
   
$550,000
724 Fifth Avenue
     
9 th Floor
     
New York, NY 10019
     
FAX:  (212) 508-5756
             
Goren Brothers, LP
   
$200,000
150 E. 52nd Street, 29th Fl.
     
New York, NY 10022
     
FAX: (212) 759-0572
     



Joseph Nemeth
   
$100,000
29829 Telegraph Road, Suite 111
     
Southfield, MI 48034
     
FAX: (248) 357-1626
             
Justin Bayern
   
$50,000
26 West Broadway, Apt 1004
     
Long Beach, NY 11561
             





 
6

--------------------------------------------------------------------------------

 



EXHIBIT A-1

 
7

--------------------------------------------------------------------------------

 



REVOLVING CREDIT NOTE






$___________ __________, 2008


FOR VALUE RECEIVED, the undersigned, BioTime, Inc., a California corporation
(Borrower") hereby promises to pay to the order of ___________("Lender") the
principal sum of _____________ DOLLARS ($_______________) or such lesser amount
as may from time to time be outstanding as the Loan pursuant to that certain
Fourth Amendment of Revolving Line of Credit Agreement, dated ________________,
___, 2008, between Borrower and Lender, together with interest on the unpaid
balance of the Loan at the rate or rates hereinafter set forth.  This Revolving
Credit Note is one of the Notes described in the Fourth Amendment of Revolving
Line of Credit Agreement.  As used in this Note the term “Credit Agreement”
means the Third Amended and Restated Revolving Line of Credit Agreement, dated
March 31, 2008, as amended by the Fourth Amendment of Revolving Line of Credit
Agreement.  All capitalized terms not otherwise defined in this Note shall have
the meanings defined in the Credit Agreement.


1.           Terms of Payment.


(a)           Interest Rate.  Interest shall accrue and be payable at the rate
of 12% per annum on the outstanding principal balance of the Loan.  Interest
shall accrue from the date of each disbursement of principal pursuant to a
Draw.  Accrued interest shall be paid with principal. Interest will be charged
on that part of outstanding principal of the Loan which has not been paid and
shall be calculated on the basis of a 360-day year and a 30-day month.


(b)           Payments of Principal.  The outstanding principal balance of the
Loan, together with accrued interest, shall be paid in full on the Maturity
Date.


(c)           Optional Prepayment of Principal.  Borrower may prepay principal,
with accrued interest, at any time and the amount of principal so prepaid shall
be available for further Draws by Borrower during the Draw Period.


(d)           Default Interest Rate.  In the event that any payment of principal
or interest is not paid within five (5) days from on the date on which the same
is due and payable, such payment shall continue as an obligation of the
Borrower, and interest thereon from the due date of such payment and interest on
the entire unpaid balance of the Loan shall accrue until paid in full at the
lesser of (i) fifteen percent (15%) per annum, or (ii) the highest interest rate
permitted under applicable law (the "Default Rate").  From and after the
Maturity Date or upon acceleration of the Note, the entire unpaid principal
balance of the Loan with all unpaid interest accrued thereon, and any and all
other fees and charges then due at such maturity, shall bear interest at the
Default Rate.

 


 
8

--------------------------------------------------------------------------------

 

                              (e)           Date of Payment.  If the date on
which a payment of principal or interest on the Loan is due is a day other than
a Business Day, then payment of such principal or interest need not be made on
such date but may be made on the next succeeding Business Day.


(f)           Application of Payments.  All payments shall be applied first to
costs of collection, next to late charges or other sums owing Lender, next to
accrued interest, and then to principal, or in such other order or proportion as
Lender, in its sole discretion, may determine.


(g)           Currency.  All payments shall be made in United States Dollars.


2.           Events of Default.  The following shall constitute Events of
Default: (a) the default of Borrower in the payment of any interest or principal
due under this Note or the Credit Agreement or any other Note arising under the
Credit Agreement; (b) the failure of Borrower to perform or observe any other
term or provision of this Note, or any other Note arising under the Credit
Agreement, or any term, provision, covenant, or agreement in the Credit
Agreement or any other Loan Document; (c) any act, omission, or other event that
constitutes an "Event of Default" under the Credit Agreement; (d) any
representation or warranty of Borrower contained in the Credit Agreement or in
any other Loan Document, or in any certificate delivered by Borrower pursuant to
the Credit Agreement or any other Loan Document, is false or incorrect in any
material respect when made or given; (e) Borrower becoming the subject of any
order for relief in a proceeding under any Debtor Relief Law (as defined below);
(f) Borrower making an assignment for the benefit of creditors; other than
repayment of the Loan, in whole or in part, to Lenders; (g) Borrower applying
for or consenting to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, or similar officer for it or for all or
any part of its property or assets; (h) the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
for Borrower, or for all or any part of the property or assets of Borrower,
without the application or consent of Borrower, if such appointment continues
undischarged or unstayed for sixty (60) calendar days; (i) Borrower instituting
or consenting to any proceeding under any Debtor Relief Law with respect to
Borrower or all or any part of its property or assets, or the institution of any
similar case or proceeding without the consent of Borrower, if such case or
proceeding continues undismissed or unstayed for sixty (60) calendar days; (j)
the dissolution or liquidation of Borrower, or the winding-up of the business or
affairs of Borrower; (k) the taking of any action by Borrower to initiate any of
the actions described in clauses (e) through (j) of this paragraph; (l) the
issuance or levy of any judgment, writ, warrant of attachment or execution or
similar process against all or any material part of the property or assets of
Borrower if such process is not released, vacated or fully bonded within sixty
(60) calendar days after its issue or levy; or (m) any breach or default by
Borrower under any loan agreement, promissory note, or other instrument
evidencing indebtedness payable to a third party. As used in this Note, the term
"Debtor Relief Law" means the Bankruptcy Code of the United States of America,
as amended, or any other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law affecting the rights of creditors generally.


3.           Remedies On Default.  Upon the occurrence of an Event of Default,
at Lender's option, all unpaid principal and accrued interest, and all other
amounts payable under this Note shall become immediately due and payable without
presentment, demand, notice of non

 


 
9

--------------------------------------------------------------------------------

 

payment, protest, or notice of non-payment.  Lender also shall have all other
rights, powers, and remedies available under the Credit Agreement and any other
Loan Document, or accorded by law or at equity.  All rights, powers, and
remedies of Lender may be exercised at any time by Lender and from time to time
after the occurrence of an Event of Default.  All rights, powers, and remedies
of Lender in connection with this Note and any other Loan Document are
cumulative and not exclusive and shall be in addition to any other rights,
powers, or remedies provided by law or equity.


4.           Miscellaneous.


(a)           Borrower and all guarantors and endorsers of this Note severally
waive (i) presentment, demand, protest, notice of dishonor, and all other
notices; (ii) any release or discharge arising from any extension of time,
discharge of a prior party, release of any or all of the security for this Note,
and (iii) any other cause of release or discharge other than actual payment in
full of all indebtedness evidenced by or arising under this Note.


(b)           No delay or omission of Lender to exercise any right, whether
before or after an Event of Default, shall impair any such right or shall be
construed to be a waiver of any right or default, and the acceptance of any
past-due amount at any time by the Lender shall not be deemed to be a waiver of
the right to require prompt payment when due of any other amounts then or
thereafter due and payable.  The Lender shall not be deemed, by any act or
omission, to have waived any of Lender's rights or remedies under this Note
unless such waiver is in writing and signed by Lender and then only to the
extent specifically set forth in such writing.  A waiver with reference to one
event shall not be construed as continuing or as a bar to or waiver of any right
or remedy as to a subsequent event.


(c)           Lender may accept, indorse, present for payment, and negotiate
checks marked "payment in full" or with words of similar effect without waiving
Lender's right to collect from Borrower the full amount owed by Borrower.


(d)           Time is of the essence under this Note.  Upon any Event of
Default, the Lender may exercise all rights and remedies provided for in this
Note and by law, including, but not limited to, the right to immediate payment
in full of this Note.


(e)           The rights and remedies of the Lender as provided in this Note, in
the Credit Agreement, and in the Security Agreement and in law or equity, shall
be cumulative and concurrent, and may be pursued singularly, successively, or
together at the sole discretion of the Lender, and may be exercised as often as
occasion therefor shall occur; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or a release of any such right
or remedy.


(f)           It is expressly agreed that if this Note is referred to an
attorney or if suit is brought to collect this Note or any amount due under this
Note, or to enforce or protect any rights conferred upon Lender by this Note
then Borrower promises and agrees to pay on demand all costs, including without
limitation, reasonable attorneys' fees, incurred by Lender in the enforcement of
Lender's rights and remedies under this Note, and such other agreements.

 


 
10

--------------------------------------------------------------------------------

 



(g)           The terms, covenants, and conditions contained in this Note shall
be binding upon the heirs, executors, administrators, successors, and assigns of
Borrower, and each of them, and shall inure to the benefit of the heirs,
executors, administrators, successors and assigns of Lender.


(h)           This Note shall be construed under and governed by the laws of the
State of California without regard to conflicts of law.


(i)           No provision of this Note shall be construed or so operate as to
require the Borrower to pay interest at a greater rate than the maximum allowed
by applicable state or federal law.  Should any interest or other charges paid
or payable by the Borrower in connection with this Note or the Loan result in
the computation or earning of interest in excess of the maximum allowed by
applicable state or federal law, then any and all such excess shall be and the
same is hereby waived by Lender, and any and all such excess paid shall be
credited automatically against and in reduction of the outstanding principal
balance due of the Loan, and the portion of said excess which exceeds such
principal balance shall be paid by Lender to the Borrower.


BORROWER:                                                      BIOTIME, INC.




By _____________________________________________
Title ___________________________________________


By _____________________________________________
Title ____________________________________________

 


 
11

--------------------------------------------------------------------------------

 

EXHIBIT B



 
12

--------------------------------------------------------------------------------

 



AMENDMENT OF REVOLVING CREDIT NOTE






$___________ __________, 2008


Reference is made to that certain Revolving Credit Note dated ______, 2008, in
the principal sum of _____________ DOLLARS ($_______________) made by BioTime,
Inc., as “Borrower,” and payable the order of the undersigned as “Lender” (the
“Note”).  The Maturity Date of the Note is hereby extended to April 15,
2009.  The Note, as so amended, shall be governed by that certain Fourth
Amendment of Revolving Line of Credit Agreement, dated September ___, 2008,
between Borrower and Lender.




LENDER:




_________________________________________
(Please Print Name of Lender)




By:  ______________________________________
(Signature)


Title:  _____________________________________
(Please Show Title If Applicable)




BORROWER:


BIOTIME, INC.




By _____________________________________________


Title ___________________________________________




By _____________________________________________


Title ____________________________________________


 
 
 
13
 

 